Tanner, P. J. The appellee sued appellant in the Circuit Court of Alexander county, upon certain interest coupons, and recovered a judgment for $600, with costs of suit. The appellant brings the case to this court and assigns various errors in ■ the rulings of the court. We have carefully examined and considered the record in reference to these alleged errors, and find but one well made. The court, upon rendering judgment, awarded an execution against the appellant. This was erroneous. Section 90, Chapter 24, B. S. 1874, provides the manner by which judgments obtained against municipal corporations must be paid, and such provision does not by any rule of construction, authorize the issuance of an execution against such corporations. It is manifest, at the first blush, that to hold that a judgment against a municipal corporation could be collected by execution, would strike at the very foundation of the corporation, and in many instances would, to say the least, seriously embarrass the corporations in the exercise of the powers and privileges conferred upon them by the Legislature, for the security and welfare of this citizens, and the aiding in the execution of the general police powers of the State. In the case of the City of Chicago v. Halsey, 25 Ill. 598, the court held that an execution could not issue against the city, and supported the decision by a line of argument and reason scarcely equalled by any in our own or other courts. The judgment of the Circuit Court, for this error, will be reversed and the cause remanded, to enable the appellee to move the court for the rendition of a proper judgment in the cause. Beversed and remanded.